205 S.E.2d 619 (1974)
21 N.C. App. 708
Steve W. KISER
v.
H. F. SNYDER et al.
No. 7421SC203.
Court of Appeals of North Carolina.
June 5, 1974.
*621 White & Crumpler by James G. White, Michael J. Lewis and G. Edgar Parker, Winston-Salem, for plaintiff appellee.
Womble, Carlyle, Sandridge & Rice by Allan R. Gitter, Winston-Salem, for defendant appellants.
VAUGHN, Judge.
Defendants contend the trial court erred in not granting their motion for a directed verdict made at the close of plaintiff's case and renewed at the close of all the evidence. Defendants argue that the evidence was insufficient as a matter of law on the issue of negligence and that the evidence indicated that plaintiff was contributorily negligent as a matter of law.
Counsel has not referred to any North Carolina case involving injury to a student precipitated by alleged teacher negligence in accidents associated with manual or vocational training classes. A teacher must abide by that standard of care "which a person of ordinary prudence, charged with his duties, would exercise under the same circumstances." Luna v. Needles Elementary School District, 154 Cal.App.2d 803, 316 P.2d 773. Plaintiff's case is bottomed on the assertion that the course instructor negligently failed to give adequate warning of the danger associated with a shearing machine, to instruct on safety measures, and to explain the operational technique. An employer has an obligation to warn an employee of known dangers. Watson v. Construction Company, 197 N.C. 586, 150 S.E. 20. By analogy, it is appropriate to impose a similar burden upon a teacher so far as the duty to warn a student of known hazards is concerned, particularly with respect to danger which a student because of inexperience may not appreciate. There are numerous cases from other jurisdictions which at least implicitly recognize a teacher's obligation to warn students of potential harm. See cases collected at 35 A.L.R.3d 758, §§ 3, 4 and 6. Plaintiff's evidence discloses that plaintiff's instructor, on two separate occasions, expressly cautioned the students against putting their hands or fingers beyond the guardrail. Moreover, the instructor expressly discussed a procedure where the risk of harm appeared especially great, to wit: shearing a short piece of metal. The students viewed a demonstration of appropriate technique for cutting short sheets of metal. We hold, as a matter of law, that plaintiff was adequately warned, and the instructor was not otherwise negligent in his dealings with plaintiff. Defendants' motion for directed verdict should have been granted.
Although discussion of the issue is not crucial in this case, we note that, assuming the instructor was negligent, plaintiff, as shown by his own evidence, was contributorily negligent as a matter of law. "Every person having the capacity to exercise ordinary care for his own safety against injury is required by law to do so,. . ." Clark v. Roberts, 263 N.C. 336, 139 S.E.2d 593. Plaintiff in two respects failed to insure his safety. First, he did not use an auxilliary piece of metal or wood when cutting a short metal sheet, although the class had been instructed to do so. Second, plaintiff did not recheck the position of his fingers in relation to the guardrail after looking down to find the foot pedal. The conclusion that plaintiff was contributorily negligent as a matter of law is not altered by the fact that the instructor may not have explained that the machine's hold down plungers could exert devastating pressure on a finger or hand beyond the guardrail. By virtue of the warnings given to the entire class, plaintiff should have been aware in general terms of the risk of harm. Moreover, since plaintiff had operated the metal shearer *622 several times prior to the accident, he should have become aware that the hold down plungers exerted considerable pressure during the cutting process. Finally, we observe that while under certain circumstances Cutts v. Casey, 278 N.C. 390, 180 S.E.2d 297, precludes granting a directed verdict for the party having the burden of proof on a particular issue, that decision is inapplicable to the present case, even though defendants bear the burden of proof regarding plaintiff's contributory negligence. Plaintiff's own evidence rather than that offered by defendants establishes plaintiff's contributory negligence. We are thus confronted with one of those "few situations in which the acceptance of credibility as a matter of law seems compelled." Cutts v. Casey, supra. Defendants' motion for directed verdict should have been allowed.
Reversed.
CAMPBELL and MORRIS, JJ., concur.